Citation Nr: 0936255	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-03 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected status post repair of left retinal detachment, 
associated with service-connected bilateral traumatic iritis.

2. Entitlement to an initial compensable rating for service-
connected bilateral cataracts.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  In September 2008, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review

In March 2008, the Veteran and his spouse testified at a 
hearing before the undersigned, sitting at the RO.  A 
transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1. Service connected status post repair of left retinal 
detachment, associated with bilateral traumatic iritis, is 
not productive of visual acuity correctable to no better than 
20/40 in one eye and 20/50 in the other eye, or symptoms not 
compensated under the rating assigned for symptoms of 
service-connected traumatic iritis.

2. Service-connected bilateral cataracts are preoperative and 
manifested by a visually significant cataract in the right 
eye, not visually significant cataract in the left eye, and 
not productive of visual acuity correctable to no better than 
20/40 in one eye and 20/50 in the other eye.



CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for 
service-connected status post repair of left retinal 
detachment have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.14, 4.84a, Diagnostic Codes 6000-6009, 
6011 (2008); Esteban v. Brown, 6 Vet. App. 259 (1994).

2. The criteria for an initial compensable rating for 
service-connected bilateral cataracts have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic 
Codes 6027 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must also be 
provided before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claims for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
Board notes that initial rating claims are generally 
considered to be "downstream" issues from the original 
grant of benefits.  VA's General Counsel issued an advisory 
opinion holding that separate notice of VA's duty to assist 
the Veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the Veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003. 
.
Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  In this case, the Veteran was provided with a 
VCAA notification letter in September 2005, prior to the 
initial unfavorable rating decision issued in June 2006.  An 
additional VCAA letter was sent in December 2008 and notice 
as to how to substantiate disability ratings and effective 
dates was sent in an April 2006 letter.
 
The Board observes that the VCAA notice issued in September 
2005 was fully compliant with the VCAA by informing the 
Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  Thus, with regard to the 
Veteran's service connection claims, all VCAA notice 
requirements were met.

As for the Veteran's initial rating claim, the Board notes 
that no duty to assist arises upon receipt of a Notice of 
Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 
23353 (adding paragraph (3) under § 3.159(b).  Additionally, 
as a matter of law, providing the Veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  A statement of 
the case (SOC) or supplemental SOC (SSOC) constitutes 
"readjudication decisions" that comply with all due process 
requirements if preceded by adequate VCAA notice.  See id., 
citing Mayfield, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  In 
the present case, after the April 2006 letter, the Veteran 
was provided with statements of the case.  Thus, the 
inadequate timing of the notice as to disability ratings and 
effective dates was rendered harmless by subsequent 
readjudication. 
Additionally, throughout the claims process, the Veteran has 
had a meaningful opportunity to participate effectively in 
the development of the claim.  Moreover, the Veteran has not 
demonstrated how any defective notice has prejudiced him in 
the essential fairness of the adjudication.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008) (where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Thus, the Board finds that there has been no 
prejudice to the Veteran, and any defect in the timing of the 
notice has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield, 
444 F.3d 1328 (specifically declining to address harmless 
error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman; cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information). 

The Board acknowledges that the Court has held that there are 
specific requirements for VCAA notices in increased rating 
claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, the Board determines that these requirements do not 
apply to initial rating claims, such as the one now before 
the Board.  Initially, the Board notes that Vazquez-Flores 
was an appeal of an increased rating claim, not an initial 
rating claim.  More importantly, the Court's decision 
distinguishes the notice requirements therein defined from 
the notice required for initial rating claims.  Specifically, 
the Court, after outlining the notice requirements for 
increased rating claims, states that the notice in an 
increased rating claim must also provide examples of the 
medical and lay evidence that are relevant to establishing 
entitlement to increased compensation, "[a]s with proper 
notice for an initial disability rating."  Id. at 43.  Thus, 
the Board concludes that the Court intended the requirements 
outlined in its decision to apply only to increased rating 
claims, and therefore, these requirements are not applicable 
to the instant claim.  Based on the above analysis, the 
notice requirements for an initial rating claim have been 
met.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and affording him 
the opportunity for a VA examination.  The Veteran's service 
treatment records, private treatment records, VA treatment 
records, and the reports of December 2005, March 2006, and 
January 2009 VA examinations were reviewed by both the AOJ 
and the Board in connection with adjudication of his claims.  
The Veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition 
of his claims. 

With regard to the VA examinations, the Board notes that when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, all three VA examiners reviewed the claims 
file, taking note of relevant treatment evidence, examined 
the Veteran, and documented his self-reported medical history 
and subjective complaints.  Additionally, the examiners 
conducted necessary visual acuity tests and reported the 
results and other symptomatology and diagnoses relevant to 
disability rating criteria applicable in this case.  The 
Board sees that the May 2006 VA examiner did not sufficiently 
report the Veteran's uncorrected distance vision and the 
January 2009 VA examiner does not report either uncorrected 
or corrected near vision findings.  However, as the rating 
criteria for visual acuity are dependent on the corrected 
distance vision, the Board does not find that these 
deficiencies render either the May 2006 or January 2009 VA 
examination inadequate for rating purposes.  See 38 C.F.R. 
Sec 4.75.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected eye disabilities.  
Also, in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
Veteran's service-connected disabilities.

Service connection was established for traumatic iritis in a 
February 1991 rating decision, effective January 1, 1990, and 
a 10 percent rating was assigned.  In the June 2006 rating 
decision, service connection for status post-repair of left 
retinal detachment was granted as secondary to the service-
connected traumatic iritis, effective October 31, 2005, but 
rated noncompensably and combined into one disability with 
the service-connected traumatic iritis, which remained rated 
as 10 percent disabling.  The combined disability is 
evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Codes 6008-6003 (2008).  The 10 percent has been assigned for 
the recurrently active iritis symptomatology; the Veteran 
contends that a separate compensable rating is warranted for 
his left retinal detachment.  

Service-connected cataracts are currently evaluated as 
noncompensable, pursuant to 38 C.F.R. § 4.84a, Diagnostic 
Code 6027.  The Veteran argues that a compensable rating is 
warranted to compensate for his impaired vision and ability 
to drive at night due to his cataracts.  

As set forth under 38 C.F.R. § 4.84a, ratings for diseases of 
the eyes listed in Diagnostic Codes 6000 through 6009 
(uveitis, keratitis, scleritis, iritis, cyclitis, 
choroiditis, retinitis, recent intra-ocular hemorrhage, 
detachment of the retina, and unhealed injury of the eye) are 
to be rated from 10 to 100 percent under the criteria for 
impairment of visual acuity or field loss, pain, rest-
requirements or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology, 
with 10 percent being the minimum rating during active 
pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009.  

Damage to the retina may be rated as 10 percent disabling if 
there are localized scars, atrophy, or irregularities of the 
retina that are centrally located with irregular, duplicated, 
enlarged or diminished images.  38 C.F.R. § 4.84a, Code 6011 
(2008).

Levels of visual acuity are evaluated according to the 
indices found at Table V, 38 C.F.R. § 4.84a, Diagnostic Codes 
6061 to 6079.  Visual acuity is rated based upon the best 
distant vision obtainable after correction by glasses.  38 
C.F.R. § 4.75.  Combined ratings for disabilities of the same 
eye should not exceed the amount for total loss of vision of 
that eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision.  38 C.F.R. § 4.80.

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/40 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/40 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 20/40 and vision in the other eye is 
correctable to 20/100; or (4) when vision in both eyes is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079.

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078.

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in both eyes is correctable to 20/70; (2) when vision 
in one eye is correctable to 20/100 and vision in the other 
eye is correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40; or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50; or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076.

A 50 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively.  38 C.F.R. 4.84a, 
Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 
4.84a, Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for: (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye.  38 C.F.R. 4.84, Diagnostic Codes 6064, 6068, 6072, 
6075. 

A 100 percent disability rating is warranted for: (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 
6062, 6063, 6067, and 6071.

Under Diagnostic Code 6027, for traumatic cataracts, 
preoperative cataract is to be rated on the basis of 
impairment of vision, whereas postoperative cataract is to be 
rated on the basis of impairment of vision and aphakia.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6027 (2008).  "Aphakia" 
refers to the absence of the lens of the eye.  Dorland's 
Illustrated Medical Dictionary, p. 114 (30th ed. 2003).  

During the appeal period, the Veteran was afforded three VA 
examinations.  Additionally, the record also reveals that the 
Veteran has regular optometry and opthalmological evaluation 
and treatment.

The Veteran's subjective complaints include pain from his 
iritis, decreased vision secondary to cataracts with glare at 
night, and blurry vision.  In December 2005 the VA examiner 
found recurrent iritis without permanent damage to the eyes 
and cataracts not yet visually significant.  There were no 
posterior synechiae, keratic precipitates, or vitreitis.  The 
examiner noted the Veteran's retinal repair in 1997 and 
observed a superior temporal cryo scar that was approximately 
three disk diameters.  Visual acuity was as follows: 


Distance
Near

Uncorrected
Corrected
Uncorrected
Corrected
Right 
20/200
20/20
20/20
20/20
Left
20/200
20/20
20/20
20/20

Visual field, extraocular motility, external examination were 
all normal bilaterally.  Lens examination showed trace 
nuclear sclerosis in each eye.  

At a May 2006 VA examination, the examiner found no sign of 
iritis, but noted that the Veteran's right eye cataract might 
be visually significant, while the left eye remained visually 
insignificant.  Visual acuity was as follows: 



Distance
Near

Uncorrected
Corrected
Uncorrected
Corrected
Right 
--
20/30 +1
20/20
20/20
Left
--
20/20
20/20
20/20

Uncorrected visual acuity at a distance was reported only as 
being able to count fingers at eight feet.  Other 
observations, e.g. visual field, lens examination, were as 
reported above.

At a January 2009 VA examination, diagnosed chronic anterior 
uveitis in both eyes that caused intermittent pain, redness, 
and photophobia during flare-ups, chorioretinal scar in the 
left eye secondary to retinal repair and non-visually 
significant nuclear sclerotic cataracts bilaterally.  Visual 
acuity was as follows: 


Distance
Near

Uncorrected
Corrected
Uncorrected
Corrected
Right 
20/400
20/20
----
----
Left
20/400
20/20
----
----

With respect to visual acuity at near, the results are not 
reported on the examination worksheet through what the Board 
presumes to be a computer error.  (As discussed above, since 
the rating evaluation is based on distance visual acuity, 
near visual acuity values are not necessary to decide the 
appropriate rating evaluation in these claims.)  Again, no 
changes in other objective findings were found.  

With respect to the various VA treatment records showing 
assessment and treatment of the Veteran's eye disabilities, 
the Board notes that these records do not reveal symptoms 
related to either the Veteran's detached retina or cataracts 
that are not reflected in the above examination reports.  The 
Veteran reportedly experienced a bout of allergic 
conjunctivitis in September 2008; however, treatment records 
do not suggest that this development was associated with the 
Veteran's service-connected eye disabilities.  

Based on the above, the Board finds that a separate 
compensable rating for service-connected status post-
operative left retinal detachment and a compensable rating 
for service-connected bilateral cataracts are not warranted.  
In this regard, the Board observes that the Veteran's left 
retinal detachment has been repaired and has not been 
demonstrated to cause symptoms separate and distinct from the 
symptoms already contemplated by the 10 percent rating 
evaluation for the Veteran's service-connected traumatic 
iritis.  Such symptoms cannot be compensated as part of the 
left retinal disability as assignment of two separate ratings 
in contemplation of the same symptoms is prohibited.  38 
C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The Board is aware that the Veteran has a residual scar from 
his retinal surgery; however, such scar does not warrant a 
compensable rating unless it is centrally located and affects 
the quality of the image projected onto the retina.  Although 
the exact location of the scar on the retina is not 
explicitly reported, no distortion of the image is 
documented.  Thus, a compensable rating for the residual scar 
from the left retina repair is not warranted.

Additionally, the Board observes that the June 2009 VA 
examiner assigned a diagnosis of uveitis, rather than iritis.  
Symptoms of iritis and uveitis may be rated separately if 
both disabilities are service-connected and distinguishable.  
However, if the symptoms of uveitis are not distinguishable 
from the iritis, the uveitis symptoms are presumed to be due 
to the iritis.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of 
the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the Veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition).  In this case, the evidence does not 
demonstrate that the bilateral uveitis causes symptoms 
separate from the service-connected iritis.  Further, the 
Board observes that VA treatment records carry a diagnosis of 
bilateral iritis/uveitis as opposed to just iritis or uveitis 
alone.  Hence, the record does not distinguish the bilateral 
uveitis from the iritis, and the Board attributes all 
uveitis/iritis symptoms to the service-connected disability.  
Therefore, no consideration of whether the uveitis is 
compensable as due to the left retinal detachment repair is 
appropriate.

As for the Veteran's service-connected cataracts, only the 
right cataract has ever been found to be visually 
significant.  Moreover, neither cataract is post-operative so 
as to require contemplation of a rating for aphakia related 
to the cataracts.  
Accordingly, the only recourse for a compensable rating for 
either service-connected eye disability on appeal is a rating 
based on loss of visual acuity, loss of visual field, 
episodic incapacity, pain, or rest requirements.  
Nevertheless, the Veteran's visual acuity does not meet the 
criteria for a compensable rating.  The worst corrected 
distance visual acuity noted was 20/30 +1 in the right eye.  
A compensable rating for loss of corrected distance visual 
acuity is not assigned for visual acuity better than 20/40 in 
either eye.  As a result, whatever loss of visual acuity 
experienced by the Veteran due to his service-connected eye 
disabilities is not of a severity to warrant a compensable 
rating for either disability.  Further, the Veteran's visual 
field tests were normal throughout the appeal period, there 
is no evidence of incapacitation or rest required due to the 
Veteran's eye disabilities in question, and the Veteran's 
complaints of pain are related to his service-connected 
traumatic iritis, not either the retinal detachment repair or 
cataracts.

The Board has considered the Veteran's own statements and 
those of his spouse regarding the claimed severity of his 
service-connected eye disabilities.  The Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., his difficulty seeing.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of the severity of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  That is, the Veteran can say his eyesight has gotten 
worse, but he is not competent to say his corrected distance 
visual acuity reaches compensable levels or that the loss of 
visual acuity is due to the service-connected left retinal 
detachment, cataracts, or traumatic iritis, specifically.

Based on the above, the Board finds that a preponderance of 
the evidence is against an initial compensable rating for 
service-connected status post repair of left retinal 
detachment and bilateral cataracts.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
reflected by the above discussion, the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
compensable ratings for service-connected status post repair 
of left retinal detachment and bilateral cataracts.  
Therefore, his claims must be denied.

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected eye disabilities present 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board acknowledges the Veteran's particular 
complaints of difficulty driving at night due to glare, as 
well as blurry vision related to his cataracts.  Moreover, 
the Board notes that such specific symptoms are note 
explicitly contemplated by the rating schedule.  
Nevertheless, the record does not demonstrate that such 
symptoms resulted in marked interference with the Veteran's 
employment.  Moreover, the January 2009 VA examiner 
specifically states that the Veteran experiences mild 
impairment of driving, sports, recreation, and traveling, but 
no effect on other usual daily activities, such as chores, 
shopping, and bathing.  Hence, the Board does not find that 
the Veteran's symptoms require further contemplation or 
referral for extraschedular consideration in this case. 




ORDER

An initial compensable rating for service-connected status 
post repair of left retinal detachment is denied.

An initial compensable rating for service-connected bilateral 
cataracts is denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


